Case 2:19-cv-02606-MSN-cgc Document 18 Filed 10/18/19 Page 1 of 2                       PageID 70



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

 HAZEM ALGHANMIYEEN,                           )
                                               )
       Plaintiff,                              )
                                               )
 v.                                            )     CASE NO. 2:19-cv-02606-MSN
                                               )
 SUMMER FUEL LLC,                              )     JURY DEMAND
 AHMED ABDELHAMID,                             )
 ABDELHAMID ABDELHAMID,                        )
 WAHAB SALAM, and BILAL                        )
 WAHAB,                                        )
                                               )
       Defendants.                             )


                       STIPULATION OF VOLUNTARY DISMISSAL


        Plaintiff, Hazem Alghanmiyeen, and Defendants Wahab Salam and Bilal Wahab, by and

through their respective counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), respectfully submit

this Stipulation of Voluntary Dismissal to dismiss Defendants Wahab Salem and Bilal Wahab from

the Plaintiff’s Complaint without prejudice with all costs taxed to Plaintiff.


                                                   Respectfully submitted,




                                                   By: /s/ Summer J. Melton___________
                                                   Thomas W. Shumate (#019595)
                                                   Summer J. Melton (#036873)
                                                   2900 Vanderbilt Place, Suite 100
                                                   Nashville, TN 37212
                                                   615-229-7499 (office)
                                                   615-229-7498 (fax)
                                                   www.meridian.law
                                                   summer.melton@meridian.law
                                                   Attorneys for Hazem Alghanmiyeen
Case 2:19-cv-02606-MSN-cgc Document 18 Filed 10/18/19 Page 2 of 2                    PageID 71



                                            -   and -

                                            /s/ Mark J. Grai________________
                                            Mark J. Grai (#012091)
                                            The Winchester Law Firm, PLLC
                                            6060 Poplar Avenue, Suite 295
                                            Memphis, Tennessee 38119
                                            Tel: 901-685-9222
                                            Fax: 901-685-9260
                                            mgrai@winchesterlawfirm.com
                                            Attorney for Defendants Bilal Wahab
                                            and Wahab Salam



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing Stipulation of Voluntary
Dismissal has been served via CM/ECF on all parties consenting to electronic services and by U.S.
Mail, prepaid postage, on those who have not yet consented to electronic services, on:

       Mark J. Grai (#012091)               Ryan Spickert
       The Winchester Law Firm, PLLC        1470 Monroe Avenue
       6060 Poplar Avenue, Suite 295        Memphis, Tennessee 38104
       Memphis, Tennessee 38119             Registered Agent for Summer Fuel,
       Tel: 901-685-9222                    LLC
       Fax: 901-685-9260
       mgrai@winchesterlawfirm.com
       Attorney for Defendants Bilal
       Wahab and Wahab Salam



       Ahmed Abdelhamid                     Abdelhamid Abdelhamid
       2389 Summer Avenue                   67334 Corban Cove, Apt. 202
       Memphis, TN 38112-2517               Memphis, TN 38125-9151


on this 18th day of October, 2019.


                                                    /s/ Summer J. Melton_____________
                                                    Summer J. Melton



                                                2
